                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             5:15-CR-204-1H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                      ORDER
                                   )
RANDY LYNCH                        )
                                   )
     Defendant.                    )
                                    )



     This matter is before the court on defendant’s motion for

compassionate release filed by counsel [DE #89].          The government

has responded in opposition [DE #91] and filed a sealed document

in support of their response [DE #92]. Defendant has replied [DE

#98], and the government responded to the reply [DE #99].             The

government also filed a Notice of Subsequently Decided Authority

[DE #100]. This matter is ripe for adjudication.

                               BACKGROUND

     Defendant, who is 55 years old, moves for compassionate

release based on the COVID-19 pandemic and his underlying health

conditions.

     On November 9, 2015, defendant pled guilty to conspiracy to

distribute and possess with the intent to distribute 5 kilograms



       Case 5:15-cr-00204-H Document 101 Filed 03/25/21 Page 1 of 6
or more of cocaine.        On August 10, 2016, court this sentenced

defendant to a total term of imprisonment of 96 months to be

followed   by    five   years   of   supervised   release.    Defendant’s

projected release date is April 24, 2022.         He is currently serving

his sentence at Cumberland FCI in Maryland.



                           COURT’S DISCUSSION

     Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

     The court may not modify a term of imprisonment once it has

been imposed except that—

     (1)   in any case—

     (A)   the court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the
           defendant has fully exhausted all administrative rights
           to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days
           from the receipt of such a request by the warden of the
           defendant’s facility, whichever is earlier, may reduce
           the term of imprisonment. . ., after considering the
           factors set forth in section 3553(a) to the extent that
           they are applicable, if it finds that—

           (i)      extraordinary and compelling        reasons       warrant
                    such a reduction. . .


1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).

                                      2

       Case 5:15-cr-00204-H Document 101 Filed 03/25/21 Page 2 of 6
     and that such a reduction is consistent with applicable policy

     statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

     The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered. . . to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).

     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (alteration in original) (citation omitted).

The court will also consider post-sentencing conduct, including

evidence of rehabilitation.       United States v. Nabaya, 2021 WL

54361, at * 3 (E.D.Va. Jan. 6, 2021).



                                    3

       Case 5:15-cr-00204-H Document 101 Filed 03/25/21 Page 3 of 6
     Defendant, though counsel, requested compassionate release

from the Warden on June 1, 2020, and the Warden denied the request

by letter dated June 15, 2020.             The court can consider defendant’s

motion     because       “the     defendant       has     fully     exhausted           all

administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf, or the lapse of 30

days from the receipt of such a request by the Warden of the

defendant’s     facility,        whichever       is     earlier.”             18     U.S.C.

§ 3582(c)(1)(A).

     According     to     his    medical    records,      defendant       has       chronic

allergy and asthma symptoms. [DE #98, Ex. A at 1.] In July 2020,

he reported to health services with a “raspy” cough and wheezing

and noted that he has been “winded.”               [Id. at 2.]      2


     The    government      disputes       whether      defendant       can    establish

extraordinary      and    compelling       circumstances      for       his        release.

However,    even     if    the     court       assumes    defendant           has    shown

extraordinary and compelling circumstances, the 3553(a) factors

weigh against granting compassionate release.                     See United States

v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020) (stating that §




2 Additionally, his medical records show that in July 2020, while
he was working at the prison pressure testing air conditioning
pipes, a pipe burst and hit him in the right eye, causing a
“subconjunctival hematoma in his right eye. [DE #98, Ex. B at
1.]
                                           4

         Case 5:15-cr-00204-H Document 101 Filed 03/25/21 Page 4 of 6
3582(c)(1)(A) requires district courts to determine “if the §

3553(a) factors merit [compassionate release]”).

     To defendant’s credit, in the BOP, he has worked in general

maintenance and landscaping and receives satisfactory to good work

performance evaluations. [DE          #89, Ex. A at 1.] He has had no

disciplinary issues in the BOP.             He has completed various BOP

programs,      including    classes    on    parenting    skills,        release

preparation, and most notably the 500-hour RDAP drug program. Upon

release, defendant plans to return to Hollister, North Carolina.

Defendant has been married since 1997, and his marriage remains

intact.    He and his wife have two children, one a teenager and one

a young adult. He also has a good employment history, having owned

and operated a salvage yard, a wrecker company and a grill for

approximately seventeen years prior to his incarceration.

     However, defendant was involved in trafficking cocaine in

several Eastern North Carolina counties from 1991 to 2015—over two

decades.     This activity shows a blatant disregard for the health

and safety of his community. It appears he was trafficking cocaine

while     running    the    businesses      noted   above.     Additionally,

defendant’s criminal history includes previous convictions for

assault,     multiple   larceny    convictions,     assault   on   a     female,

resisting or obstructing a public officer, and felony assault.

His criminal history does not show a respect for the law.                    The

court finds, having considered the 3553(a) factors as well as his

                                       5

          Case 5:15-cr-00204-H Document 101 Filed 03/25/21 Page 5 of 6
post-sentencing conduct, that the 96-month sentence he already

received is the sentence that is sufficient, but not greater than

necessary.      The court finds defendant will be a danger to the

community if released early.           Therefore, defendant’s motion is

DENIED.

                                  CONCLUSION
     Defendant’s motion for compassionate release [DE #89] is

DENIED.
          25th
     This ____ day of March 2021.




                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge

At Greenville, NC
#26




                                       6

          Case 5:15-cr-00204-H Document 101 Filed 03/25/21 Page 6 of 6
